Case 2:19-cv-15962-JXN-LDW Document 403 Filed 04/20/21 Page 1 of 1 PageID: 38083




                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY


   COMMSCOPE, INC.,

             Plaintiff,
                                                              Civil Action No. 19-15962
             v.
                                                                      ORDER
   ROSENBERGER TECHNOLOGY
   (KUNSHAN) CO. LTD., et al.,

             Defendants.


         THIS MATTER comes before the Court by way of Plaintiff CommScope, Inc.’s Motion

  for Preliminary Injunction Against Rosenberger Defendants, ECF No. 173;

         and for the reasons set forth in the accompanying Opinion;

         IT IS on this 20th day of April, 2021;

         ORDERED that Plaintiff’s Motion for a Preliminary Injunction, ECF No. 173, is

  DENIED.

         .

                                                            /s/ Madeline Cox Arleo
                                                            Hon. Madeline Cox Arleo
                                                            UNITED STATES DISTRICT JUDGE
